[Cite as Columbus Bar Assn. v. Downey, 131 Ohio St.3d 1201, 2011-Ohio-6947.]




                    COLUMBUS BAR ASSOCIATION v. DOWNEY.
                      [Cite as Columbus Bar Assn. v. Downey,
                      131 Ohio St.3d 1201, 2011-Ohio-6947.]
 (No. 2006-1188—Submitted December 7, 2011—Decided December 15, 2011.)
                           ON PETITION FOR REINSTATEMENT.
                                __________________
        {¶ 1} This cause came on for further consideration upon the filing on
June 16, 2011, of a petition for reinstatement by respondent, Jacqueline Souel
Downey, Attorney Registration No. 0022818. In accordance with Gov.Bar R.
V(10)(F), respondent's petition for reinstatement was referred to the Board of
Commissioners on Grievances and Discipline. The board filed its final report in
this court on October 11, 2011, recommending that respondent be reinstated to the
practice of law in Ohio. No objections to the final report were filed.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent, Jacqueline
Souel Downey, last known address in Columbus, Ohio, is reinstated to the
practice of law in Ohio.
        {¶ 3} It is further ordered by the court that respondent be taxed the costs
of these proceedings in the amount of $763.54, less the deposit of $500, for a total
balance due of $263.54 payable by cashier’s check or money order by respondent
on or before 90 days from the date of this order. If costs are not paid on or before
90 days from the date of this order, interest at the rate of 10 percent per annum
will accrue until costs are paid in full. It is further ordered that if costs are not
paid in full on or before 90 days from the date of this order, the matter may be
referred to the attorney general for collection and respondent may be found in
contempt and suspended until all costs and accrued interest are paid in full.
                             SUPREME COURT OF OHIO




       {¶ 4} It is further ordered, sua sponte, by the court, that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against the respondent by the Clients' Security Fund pursuant to Gov.Bar
R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date
of this order, the Clients' Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients' Security Fund within 90 days of the notice of such award.
       {¶ 5} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings. All case documents are subject to Sup.R. 44
through 47, which govern access to court records
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       {¶ 7} For earlier case, see Columbus Bar Assn. v. Downey, 111 Ohio
St.3d 158, 2006-Ohio-5346, 855 N.E.2d 482.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            ______________________




                                          2